DETAILED ACTION
Response to Arguments
The amendments submitted 4 August 2022 have obviated the previous rejection of claims 1, 2, 4, 7, 8, 11, 12, 14, 16, 17, 19-22, 26, 27, and 34 under 35 U.S.C. 101.
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive. Claims 1, 2, 4, 7, 8, 11, 12, 21, 22, 26, 27, 34-36 and 38 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher’396. Claims 14, 16, 17, 19, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Fisher’396.
Applicant asserts that Fisher’396 does not include “a retaining wall extending at least partially between the top substrate layer and the bottom substrate layer,” stating that the interpretation relying on bendable regions 60, 62 is not tenable because they do not extend between the top and bottom layers, instead being a part of the respective arm to which it belongs. Applicant asserts that 60, 62 do not define a distinct retaining wall structure extending between the arms. Respectfully, this is not found to be convincing.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). See also MPEP § 2111.01.
Herein, Applicant appears to be reading into the claims the specific features of the embodiment shown in e.g. Figs. 2 and 4B, which they have referenced in order to distinguish from Fisher’396. However, such a reading is inconsistent with a BRI of the claim language, which must rely on the plain meaning of each term, unless such is inconsistent with the specification. Herein, Applicant has not provided and special definitions or limited meanings for the claim terms. As such, the terms in the argued recitation are realized as having their ordinary and customary meanings.
For example, “wall” is given the ordinary meaning of a boundary or side of a structure which serves to at least partially enclose the area within the structure. The regions 60 and 62 of Fisher’396 are structural in nature and, when in the closed configuration shown in Figs. 12 and 14 as previously cited, serve to at least partially enclose the nerve bundle. Thus, they are reasonably considered a “wall.”
“Extending between” has an ordinary meaning of running along a trajectory between two points, herein at least partially between the top substrate layer and the bottom substrate layer. As seen in the annotated Fig. 12 below, the regions 60 and 62 clearly meet this definition. 

    PNG
    media_image1.png
    410
    522
    media_image1.png
    Greyscale

Applicant asserts that the bendable regions of Fisher’396 do not “define a distinct retaining wall structure that extends between the arms” (e.g. Response at page 9) but instead are part of the respective arm to which it belongs. Respectfully, the claims do not recite a distinct retaining wall structure. Further, from Applicant’s own disclosure, the retaining walls 140, 141, and 142 are clearly formed as an integral part of the top substrate layer 110 and bottom substrate layer 120, i.e. they are part of their respective arms in the same manner that the regions 60, 62 of Fisher’396 are part of their respective arms. The claims as recited do not describe any limitations on the nature of the retaining wall as far as being separately formed, being formed by a detent or removal of material, or existing at a certain angle relative to the respective substrate layers to preclude the structure of Fisher’396 from reading on the claim.
Applicant further asserts that Fisher’396 does not teach a retaining wall which is configured to retain a nerve with in a channel. However, Applicant’s assertion appears to rely on the structural argument addressed above. There is no language in the claim which requires the narrower definition argued by Applicant at e.g. page 9 of the response, wherein the retaining wall must protrude from the top and/or bottom substrate layers and extend perpendicularly therefrom to define the channel. There is nothing which precludes the retaining wall from being coextensive with the arms. As with the other argued claim terms “define” simply means to mark a boundary or limit of something. Clearly, the regions 60 and 62 mark a boundary or limit of the channel when closed as in Figs. 12 and 14, and therefore define the channel along with the cited top substrate layer and bottom substrate layer. Since the bendable regions 60, 62 of Fisher’396 reasonably read on a BRI of a “retaining wall,” it is clear from at least Figs. 12 and 14 as previously cited that regions 60, 62 additionally define the channel and assist in retaining the nerve when the apparatus is in a closed configuration.
As such, the rejections under 35 U.S.C. § 102 and § 103 are respectfully maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 11, 12, 21, 22, 26, 27, 34-36 and 38 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al.  (US 2015/0174396 A1, hereinafter Fisher’396).
Regarding claim 1, Fisher’396 discloses an apparatus for nerve stimulation and/or monitoring (e.g. title; paragraphs [0003]-[0006]; Figs. 1, 3, 4, 5, 9, 11-14) comprising: a top substrate layer (e.g. paragraph [0060]; Figs. 1B and 4B, first arm member 48 is reasonably considered a top substrate layer; Fig. 3B, tissue contacting portion 54; Figs. 11-14 with respect to the same reference numbers showing the device in use around a nerve); a bottom substrate layer facing in opposition to the top substrate layer (e.g. paragraph [0060]; Figs. 1B and 4B, second arm member 46 is reasonably considered a top substrate layer; Fig. 3B, tissue contacting portion 52; Figs. 11-14 with respect to the same reference numbers showing the device in use around a nerve); a channel disposed between the top substrate layer and the bottom substrate layer (e.g. paragraph [0055], wherein the internal opening dimensioned to receive an internal body tissue such as a nerve bundle 18, and then encircle the nerve bundle in a closed configuration is considered to read on the channel between the top layer 48/54 and bottom layer 46/52); and a plurality of electrodes disposed on one or more interior surfaces of the channel (e.g. paragraphs [0069]-[0079]; electrodes 74 formed of conductive segments 14 through contact windows 76), wherein the channel is defined by the top substrate layer, the bottom substrate layer, and a retaining wall extending at least partially between the top substrate layer and the bottom substrate layer (e.g. bendable regions 60, 62 reasonably read on a retaining wall extending between the top layer 54/48 and bottom layer 52/46); and wherein the retaining wall is configured to retain the nerve within the channel (e.g. paragraphs [0055], [0091], [0093]; as seen in Figs. 12, 14).
Regarding claim 35, Fisher’396 discloses, mutatis mutandis, a method for stimulating and/or monitoring a nerve (e.g. paragraphs [0088]-[0092]; Fig. 10, method 94) comprising: placing the nerve in the channel of the apparatus of claim 1 in contact with the plurality of electrodes (ibid., steps 96, 98); and sending electrical signals from the electrodes to the nerve and/or receiving electrical signals from the nerve to the electrodes (ibid., step 100).
Regarding claim 2, Fisher’396 discloses a spacer layer disposed between the top layer and the bottom layer (e.g. hinge region 50 spaces the top layer from the bottom layer, and therefore is reasonably considered a spacer layer).
Regarding claims 4 and 36, as shown in Fisher’396 it would be reasonable to consider either end of the opening created by the top layer and bottom layer to be a proximal end, and the other a distal end of the opening. The channel is open at both ends in an approximately cylindrical manner, and as such either end (e.g. the afferent end) could be considered proximal while the other end (e.g. the efferent end) could be labeled as distal.
Further regarding claim 36, Fisher’396 discloses wherein placing the nerve in the channel comprises flexing an end of the top substrate layer away from a corresponding end of the bottom substrate layer to increase size of the opening, placing the nerve in the channel, and then joining the top substrate layer and the bottom substrate layer to close the opening of the channel (e.g. paragraphs [0056], [0064], [0090], [0095]; as shown transitioning from Fig. 11 to Fig. 12 or Fig. 13 to Fig. 14, wherein the channel is closed using attachment mechanism 34 such as a suture).
Regarding claims 7 and 8, Fisher’396 discloses wherein the top substrate layer and bottom substrate layer are formed from a flexible material comprising at least silicone (e.g. paragraphs [0051], [0058], [0060], [0061], [0065]). It is noted that the possible presence of a stiffening member 72 in some embodiments of Fisher’396 does not alter the fact that each of the top and bottom substrate layers are primarily formed from a flexible material.
Regarding claim 11, it is a natural physical property of the silicone disclosed by Fisher’396 (ibid.) that silicone is substantially transparent (i.e. has a transmission of substantially 100%) to light of wavelengths from 400-700 nm (i.e. visible light).
Regarding claim 12, Fisher’396 discloses wherein the electrodes are formed form one or more of platinum or platinum iridium (which naturally forms iridium oxide) (e.g. paragraph [0069]).
Regarding claim 21, Fisher’396 discloses wherein the retaining wall is configured to retain the nerve in contact with the electrodes (e.g. paragraphs [0060], [0073]-[0075], [0091], [0093], [0095]; Figs. 12, 14).
Regarding claim 22, Fisher’396 reasonably shows wherein the electrodes are substantially parallel to one another, and wherein groupings of the electrodes are oriented substantially perpendicular to a length of the channel (e.g. Fig. 4B shows two columns of electrodes which are parallel to one another along dimension W and are perpendicularly arranged to the length L of the channel).
Regarding claim 26, Fisher’396 discloses wherein the top and bottom substrate layers each comprise a recess (e.g. windows/openings 76).
Regarding claim 27, Fisher’396 discloses wherein the channel is defined by the recess of the top substrate layer and recess of the bottom substrate layer, and the retaining wall (e.g. the windows 76 above electrical contacts 14 would define the overall profile or surface contouring/shape of the channel, and thus help to define the channel); and the plurality of electrodes are disposed on a surface of the recesses (ibid.; the electrical contacts 14 composing electrodes 74 lie on an inside or bottom surface of the windows/openings 76 which are recesses formed through layer 40).
Regarding claims 34 and 38, Fisher’396 discloses wherein the nerve is an intact nerve and apparatus is configured to be non-penetrating to the nerve (e.g. paragraph [0091]; claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, 17, 19, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Fisher’396.
Regarding claims 14, 16, 17, 19, and 20, Fisher’396 discloses the invention substantially as claimed, but does not expressly disclose the height and/or width of the channel being up to 1000µm, the height of the retaining wall being up to 300 µm, the height and/or width of the channel being specifically 1.5-4 times the height of the retaining wall, the height and width of the channel being substantially equal, or the height of the channel specifically being 1.5-3 times the diameter of the nerve. However, Fisher’396 does disclose that the design and manufacture of the claimed implantable nerve cuff is compatible with microfabrication techniques to produce a wide array of different cuff configurations by changing size, shape, and materials (e.g. paragraph [0051], that the device is shaped and dimensioned to encircle a nerve bundle (e.g. paragraph [0055]), and that the width and length of the device can be varied depending on the particular internal body tissue being targeted for implantation in such a manner that length may be greater than width, width may be greater than length, and that varying the thickness, width and length of the cuff profile will determine the force applied to e.g. the nerve bundle (e.g. paragraph [0057]). Fisher’396 further indicates that the length and width of the hinge region can be varied depending on the dimensions of the internal body tissue (e.g. paragraph [0060]). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Fisher’396 to have the height of the retaining wall up to 300 microns, or dimensioning the height and/or width of the channel to be 1.5-4 times the height of the retaining wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Thus to achieve the stated purpose of flattening the cross-sectional profile of a nerve bundle to be able to access every fascicle therein, one having ordinary skill in the art would have known to vary the dimensions as disclosed by Fisher’396 above to achieve that stated purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 6,456,866 B1 to Tyler et al. is considered to read on the invention substantially as claimed, having a top and bottom portions each comprising electrodes 12, a channel disposed therebetween, and joining the top and bottom portions together at ends 13, 15 to non-penetratingly surround a nerve (e.g. Figs. 1, 2, 4, 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
27 September 2022